Case 21-11751-ABA    Doc 6   Filed 03/19/21 Entered 03/19/21 08:34:48   Desc Main
                             Document      Page 1 of 3


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FEIN, SUCH, KAHN & SHEPARD, P.C.
 Counsellors at Law
 7 Century Drive - Suite 201
 Parsippany, New Jersey 07054
 (973) 538-9300
 Attorneys for Creditor
 COMMUNITY LOAN SERVICING, LLC
 R.A. LEBRON, ESQ.
 475JIW
 bankruptcy@fskslaw.com

 In Re:                                            Case No.:    21-11751 ABA

 RAYMOND E. GALLAGHER, JR.                         Chapter:     7
 aka RAYMOND E. GALLAGHER
                                                   Judge: ANDREW B. ALTENBURG, JR.
  Debtor(s).



                     NOTICE OF MORTGAGE FORBEARANCE

      The undersigned is the Attorney for Creditor COMMUNITY LOAN

SERVICING, LLC, in this matter. On or about March 9, 2021, the

Creditor was advised that the Debtor(s)' mortgage loan ending in

4046 (“subject mortgage loan”), secured by real property

described as 84 HICKORY AVENUE, MANTUA, NJ 08051, has been

impacted by COVID-19. Pursuant to State and/or Federal

guidelines, a forbearance has been offered, the terms of which

are as follows:

      1. The parties agree to a forbearance period of six (6)

months and have elected to not tender mortgage payments to

Creditor that would come due on the subject mortgage loan

starting December 1, 2020 through May 1, 2021.
Case 21-11751-ABA   Doc 6   Filed 03/19/21 Entered 03/19/21 08:34:48   Desc Main
                            Document      Page 2 of 3


     2. Debtor(s) will resume mortgage payments beginning June,

2021 and will be required to cure the delinquency created by the

forbearance period (“forbearance arrears”).

     3. The payment amount for December 1, 2020 - February 1,

2021 is $1,746.68 and the payment amount for March 1, 2021 - May

1, 2021 is $1,675.63.

     4. The Creditor, at this time, does not waive any rights to

collect the payments that come due during the forbearance period

or any payments that were due and owing prior to the forbearance

period. Creditor does not waive its rights under the terms of the

note and mortgage or under other applicable non-bankruptcy laws

and regulations, including, but not limited to, RESPA, and the

right to collect on any post-petition escrow shortage.

     5. The Creditor does not waive its rights to seek relief

from the automatic stay for reasons other than non-payment of the

mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

     6. The Debtor(s) do/does not waive any rights upon

expiration of the forbearance period. Prior to the expiration of

the forbearance period, however, the Debtor(s) must take the

following affirmative steps to address the status of the subject

mortgage loan including, but not limited to: (a) bringing the

account post-petition current; (b) requesting extension of the

forbearance period; (c) applying for loss mitigation; and/or (d)

amending the Chapter 13 Plan.
Case 21-11751-ABA   Doc 6   Filed 03/19/21 Entered 03/19/21 08:34:48   Desc Main
                            Document      Page 3 of 3


     7. Any objection to this Notice must be filed and served not

later than 14 days after the filing of the Notice. The Court may

conduct a hearing on the objection.

     This Notice is intended to disclose a temporary forbearance

of the Debtor(s)’ obligation to remit post-petition payments for

the forbearance period. Nothing within this Notice should be

construed to alter any rights, duties, or deadlines that are not

related to the remittance of post-petition mortgage payments.

Dated: 03/16/2021                    FEIN, SUCH, KAHN & SHEPARD, P.C.,
                                     Attorneys for Secured Creditor,
                                     COMMUNITY LOAN SERVICING, LLC

                                     /s/ R.A. Lebron, Esq.
                                     R.A. LEBRON, ESQ.
